Exhibit 10.263

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
July 7, 2008, by and between BRANDYWINE GRANDE C, L.P., a Delaware limited
partnership (“Landlord”), and PPD DEVELOPMENT, LP, a Texas limited partnership
(“Tenant”).

A. Landlord and Tenant, as successor-in-interest to PPD Development, LLC, are
parties to a certain Lease (as amended, the “Lease”) dated as of July 1, 2001,
as amended by a First Amendment to Lease dated as of March 9, 2007, and a Second
Amendment to Lease dated as of January 10, 2008, for approximately 85,424
rentable square feet of space (the “Original Premises”) at 2240-2248 Dabney
Road, Richmond, Virginia 23230, as more particularly described in the Lease.

B. Tenant desires to lease from Landlord, and Landlord desires to lease to
Tenant, certain additional premises known as Suite F ( “Suite F”) in the Dabney
IX building located at 2248 Dabney Road, Richmond, Virginia 23230 (the “Dabney
IX Building”), which additional premises are shown on the location plan attached
hereto as Exhibit A. The parties hereby confirm that Suite F contains 2,385
rentable square feet of space.

D. Landlord and Tenant wish to amend the Lease to, among other things, expand
the Original Premises to include Suite F upon the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Landlord and Tenant hereby agree as follows:

1. Incorporation of Recitals; Definitions. The recitals set forth above are
hereby incorporated herein by reference as if set forth in full in the body of
this Amendment. Capitalized terms used but not otherwise defined in this
Amendment shall have the respective meanings given to them in the Lease.

2. Premises.

(a) Effective on the Suite F Commencement Date (as defined in Section 3(a)
below), as used in the Lease: (i) “Premises” shall mean, collectively, the
Original Premises and Suite F; (ii) “Tenant’s Allocated Share” with respect to
the Dabney IX Building shall mean the fraction, expressed as a percentage, equal
to: (A) the total rentable square footage of that portion of the Premises
located in the Dabney IX Building; divided by (B) 30,184; (iii) “Buildings”
shall mean collectively the Dabney A-1 Building, the Dabney A-2 Building, the
Dabney VII Building, and the Dabney IX Building; (iv) “Project” shall mean the
Buildings, the land and all other improvements located at 2240-2248 Dabney Road,
Richmond, Virginia 23230; and (v) “Rentable Area” with respect to the Premises
shall mean the total rentable square footage of the Premises, and with respect
to the Project shall mean 111,894.

(b) Tenant acknowledges and agrees that, notwithstanding any provision of the
Lease to the contrary, Landlord shall have no obligation to make any
improvements to Suite F in connection with this Amendment, and Tenant accepts
Suite F in its current “AS IS” condition.

3. Term.

(a) The Term for Suite F shall commence on the date Landlord and Tenant execute
this Amendment and Landlord delivers possession of Suite F to Tenant (the “Suite
F Commencement Date”). The Suite F Commencement Date and expiration date of the
Term shall be confirmed by Landlord and Tenant by the execution of a
Confirmation of Lease Term (the “COLT”) in the form attached hereto as Exhibit
B. If Tenant fails to execute or object to the COLT within ten (10) business
days of its delivery, Landlord’s determination of such dates shall be deemed
accepted.

(b) The Term for the Premises (collectively, the Original Premises and Suite F)
shall terminate on June 30, 2015.



--------------------------------------------------------------------------------

4. Fixed Rent. Fixed Rent for Suite F is set forth below, payable in the monthly
installments as set forth below and otherwise in accordance with the terms of
the Lease, as amended hereby:

 

TIME PERIOD

   MONTHLY INSTALLMENTS

Suite F Commencement Date – 11/30/08

   $ 0.00

12/1/08 – 6/30/09

   $ 1,323.68

7/1/09 – 6/30/10

   $ 1,356.77

7/1/10 – 6/30/11

   $ 1,390.69

7/1/11 – 6/30/12

   $ 1,425.46

7/1/12 – 6/30/13

   $ 1,461.10

7/1/13 – 6/30/14

   $ 1,497.62

7/1/14 – 6/30/15

   $ 1,535.06

Rent shall be payable by: (i) check to Landlord at P.O. Box 8538-363,
Philadelphia, PA 19171; or (ii) wire transfer of immediately available funds to
the account at Wachovia Bank, NA, at Philadelphia, PA, account no.
2030000359075, ABA wire routing number 031201467 (ACH ARA routing number
031000503), or as otherwise directed in writing by Landlord to Tenant.

5. Brokerage Commission. Landlord and Tenant each represents and warrants to the
other that such party has had no dealings, negotiations or consultations with
respect to the Premises or this transaction with any broker or finder. Each
party shall indemnify and hold the other harmless from and against all
liability, cost and expense, including attorney’s fees and court costs, arising
out of any misrepresentation or breach of warranty under this Section.

6. OFAC. Tenant represents, warrants and covenants that neither Tenant nor any
of its partners, officers, directors, members or shareholders: (i) is listed on
the Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Asset Control, Department of the Treasury (“OFAC”) pursuant to
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (“Order”) and all
applicable provisions of Title III of the USA Patriot Act (Public Law No. 107-56
(October 26, 2001)); (ii) is listed on the Denied Persons List and Entity List
maintained by the United States Department of Commerce; (iii) is listed on the
List of Terrorists and List of Disbarred Parties maintained by the United States
Department of State; (iv) is listed on any list or qualification of “Designated
Nationals” as defined in the Cuban Assets Control Regulations 31 C.F.R. Part
515; (v) is listed on any other publicly available list of terrorists, terrorist
organizations or narcotics traffickers maintained by the United States
Department of State, the United States Department of Commerce or any other
governmental authority or pursuant to the Order, the rules and regulations of
OFAC (including without limitation the Trading with the Enemy Act, 50 U.S.C.
App. 1-44; the International Emergency Economic Powers Act, 50 U.S.C. §§
1701-06; the unrepealed provision of the Iraq Sanctions Act, Publ.L.
No. 101-513; the United Nations Participation Act, 22 U.S.C. § 2349 as-9; The
Cuban Democracy Act, 22 U.S.C. §§ 6001-10; The Cuban Liberty and Democratic
Solidarity Act, 18 U.S.C. §§ 2332d and 233; and The Foreign Narcotic Kingpin
Designation Act, Publ. L. No. 106-120 and 107-108, all as may be amended from
time to time); or any other applicable requirements contained in any enabling
legislation or other Executive Orders in respect of the Order (the Order and
such other rules, regulations, legislation or orders are collectively called the
“Orders”); (vi) is engaged in activities prohibited in the Orders; or (vii) has
been convicted, pleaded nolo contendere, indicted, arraigned or custodially
detained on charges involving money laundering or predicate crimes to money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes or in connection with the Bank Secrecy Act (31
U.S.C. §§ 5311 et seq.). Tenant shall defend, indemnify, and hold harmless
Landlord from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including attorney's fees and costs) arising from or
related to any breach of the foregoing representation, warranty and covenant.
The breach of this representation, warranty and covenant by Tenant shall be an
immediate Event of Default under this Lease without cure.

 

B-2



--------------------------------------------------------------------------------

7. Effect of Amendment; Ratification. Landlord and Tenant hereby acknowledge and
agree that, except as provided in this Amendment, the Lease has not been
modified, amended, canceled, terminated, released, superseded or otherwise
rendered of no force or effect. The Lease as hereby amended is hereby ratified
and confirmed by the parties hereto, and every provision, covenant, condition,
obligation, right, term and power contained in and under the Lease, as amended
herein, shall continue in full force and effect, affected by this Amendment only
to the extent of the amendments and modifications set forth above, and each
shall continue to be binding upon and inure to the benefit of the heirs,
executors, administrators, successors and assigns of each party hereto.

8. Authority. Each of Landlord and Tenant represents and warrants to the other
that the individual executing this Amendment on such party’s behalf is
authorized to do so.

[SIGNATURES ON FOLLOWING PAGE]

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the date first above written.

 

WITNESS:     LANDLORD:     BRANDYWINE GRANDE C, L.P.     By:   Brandywine Grande
C Corp.,       its general partner

/s/ Rick Miller

      By:  

/s/ K. Suzanne Stumpf

      Name:   K. Suzanne Stumpf       Title:   Vice President, Asset Management
      Date: August 8, 2008 WITNESS:     TENANT:     PPD DEVELOPMENT, LP     By:
  PPD GP, LLC     Its:   General Partner

/s/ Hank Gerock

    By:  

/s/ William J. Sharbaugh

    Name:   William J. Sharbaugh     Title:   Chief Operating Officer     Date:
August 4, 2008

 

B-4